DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on August 24, 2022.  In particular, claim 1 has been amended to note that the polyamide is colored and that the further polymer component is selected from a polyalkylene terephthalate.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Objections
Claim 9 is objected to because of the following informalities:  it appears the “E)” should be amended to be “F)” to match claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al (US 5,034,450) in view of Schlosser et al (US 6,255,371).
	Regarding clams 1, 3-5 and 8-9, Betz teaches a polyamide composition which comprises:
40 to 99.5 % by weight of a polyamide (component A) (Abstract)  
0.5 to 15 % by weight of a thermoplastic polyester elastomer such as polybutylene terephthalate (Example) (component C) (Abstract)
0 to 50 % by weight of a filler (component F) (Abstract) such as glass fibers or mineral fillers (col. 6, lines 30-40).  Betz teaches that the filler can comprise dye or pigments (col. 6, lines 25-30) and, therefore, the polyamide composition can be colored.
It is noted that the recited components D, G, H and I are not mandatorily present. Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of the dialkylphosphinic salt (component B) and the melamine (component E).
	Schlosser teaches a flame-retardant composition for use in polymeric blends (Abstract).  The flame-retardant composition contains
1 to 30 % by weight (col. 3, lines 15-25) of the dialkylphosphinic salt (component B) (Abstract)
1 to 30 % by weight (col. 3, lines 15-25) of a condensation product of melamine with phosphoric acid such as melamine polyphosphate (component E) (Abstract)
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the flame-retardant combination as taught by Schlosser as the additives of Betz.  One would have been motivated to do so in order to receive the expected benefit of providing excellent flame retardancy (Schlosser, col. 1, lines 40-45).
	As these are the only components in the polymeric composition, the total of the components add up to be 100%.  
	Regarding claim 2, Betz teaches that the composition contains polyamide 66 (col. 3, lines 1-10).   Betz teaches that the filler can comprise dye or pigments (col. 6, lines 25-30) and, therefore, the polyamide composition can be colored.
	Regarding claim 20, Betz teaches that the composition further comprises additives such as antioxidants, colorants, nucleating agents, etc. (col. 5, lines 60 – col. 6, line 5).
	Regarding claims 22, Betz teaches a shaped article (col. 6, lines 60-65) for use in essential components (col. 1, lines 1-20) and suggests that electrical components (other products) are considered essential components (col. 2, line 10).
	Regarding claim 23-24, Betz teaches a three-dimensional article comprising the flame retardant composition of claim 1 wherein the article is an injection molding, or extrudate or extrusion compound (col. 6, lines 60-65).
Claim 6-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al (US 5,034,450) in view of Schlosser et al (US 6,255,371) and Krause et al (US 2013/0190432).
The discussion regarding Betz and Schlosser in paragraph 5 above is incorporated here by reference.

Regarding claims 6-7 and 11-13, please refer to the above rejections set forth for components A, B, C, E and F. 
Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of component D) the salt of phosphorous acid, component H) the phosphite or phosphonite and component I) the ester or salt of long-chain aliphatic carboxylic acids.
	Krause teaches a flame-retardant mixture which is present in a polymer composition in an amount from 2 to 50 % by weight ([0178]).  Krause teaches that the flame-retardant mixture is 
20 to 99 % by weight of dialkylphosphinic salt (component A) ([0013])
1 to 80 % by weight of salt of phosphorous acid (component D) ([0021]) which is a reaction product of phosphorus acid with aluminum products which can be an aluminum phosphite with the recited structure ([0072]-[0076])
0 to 3 % by weight of a phosphonite and/or phosphite (component H) ([0027]) which has the recited structure of R-[P(OR)2]m ([0058]-0061])
0 to 3 % by weight of an ester and/or salt of long chain aliphatic carboxylic acids (fatty acids) (component I) ([0027]) with the recited structure ([0066])
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the components D, H and I of Krause as additives of Betz.  One would have been motivated to do so in order to receive the expected benefit of having good flame retardancy with good properties (Krause, [0011])
Claims 10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al (US 5,034,450) in view of Schlosser et al (US 6,255,371), Krause et al (US 2013/0190432) and Adur et al (US 2015/0126652).
The discussion regarding Betz, Schlosser and Krause in paragraph 6 above is incorporated here by reference.
Regarding claims 10 and 14-17, please refer to the above rejections for components A, B, C, D, E, F, H and I.  Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of component G) the compatibilizer.
Adur teaches a polyamide composition which comprises 0.5 to 10 % by weight of a masterbatch ([0079]).  The masterbatch contains polyamide and an olefin-maleic anhydride polymer in the amount from 5 to 50% by weight ([0046]) and, therefore, the amount of olefin-maleic anhydride in the final polyamide composition can be calculated to range from 0.025 to 5 % by weight.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the olefin-maleic anhydride polymer of Adur as an additive of Betz.  One would have been motivated to do so in order to receive the expected benefit of behaving like a chain extender during extrusion (Adur, [0006]).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al (US 5,034,450) in view of Schlosser et al (US 6,255,371) and Bauer et al (US 2006/0074157).  
The discussion regarding Betz and Schlosser in paragraph 5 above is incorporated here by reference.
Regarding claim 18, Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of telomers.
Bauer teaches a flame-retardant composition which comprises a dialkylphosphinic salt and telomers which are ethylbutylphosphinc salts, etc. ([0010]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the flame-retardant system of Betz have the telomers as taught by Bauer.  One would have been motivated to do so in order to receive the expected benefit of causing a low level of degradation (Bauer, [0004]).
Regarding claim 19, Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of zinc oxide, zinc borate or zinc stannate.
Bauer teaches a flame-retardant composition which comprises a dialkylphosphinic salt and the recited zinc compounds ([0096]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the flame-retardant system of Betz have the zinc compounds as taught by Bauer.  One would have been motivated to do so because they are standard additives in flame retardant systems.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al (US 5,034,450) in view of Schlosser et al (US 6,255,371) and Weil et al (US 5,071,894).  
The discussion regarding Betz and Schlosser in paragraph 5 above is incorporated here by reference.
Regarding claim 21, Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of an iron containing substance.
Weil teaches a flame-retardant polyamide composition (Abstract) which comprises an iron compound (Abstract) in an amount ranging from 0.2 to 40 wt. % (col. 3, lines 45-60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the iron compound of Weil as an additive of Betz.  One would have been motivated to do so in order to receive the benefit of conferring flame-retardant properties to the compound (Weil, col. 3, lines 45-60).
Response to Arguments
The 35 USC 101 and 35 USC 112 rejections set forth in paragraphs 2 and 4 of the office mailed on March 24, 2022 have been withdrawn in light of applicant’s amendment filed on August 24, 2022.
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  It was surprising that the combination of polyamides with further polyesters, and with salts of dialkylphosphinic acids have good flame retardancy allied with improved color stability when stored in water.  
Examiner’s response:  The examiner has considered the data in the instant specification.  Applicant’s argument of unexpected results is not persuasive because the data presented is not commensurate in scope with that of the claimed invention.  Applicant recites “colored” as the limitation, however, a spectrum of colors has not been tested.  Only polyamides with carbon black are used.  For example, no white compositions, or dyed compositions or even polyamides which do not have a color additive, but presumably have a color inherent in the polymer itself.  Also, there are no samples with low amounts of dialkylphosphinic salts or polyalkylene terephthalate (2% which is within the scope of the claimed invention).  There are also no samples at the high end of these components.  Given that the entire scope of the claimed invention has not been explored by the data, applicant’s argument of unexpected results over the entire scope of the claimed invention is not persuasive.
Applicant’s argument:  Betz and Schlosser have nothing to do with stabilizing a colored polyamide.
Examiner’s response: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764